UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                      _______________________

                     Nos. 97-11014 & 97-10787
                      _______________________

                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                              versus

          PHILIP HAMILTON SHARMAN; ELISEO PEREZ-CORTES,

                                           Defendants-Appellants.


          Appeal from the United States District Court
                for the Northern District of Texas
                    (2:97-CR-08-1; 2:97-CR-6-3)

                          July 30, 1998
Before JOLLY, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     The linchpin for this consolidated appeal, regarding state

troopers’ vehicle-stops and resulting seizures of illegal aliens

and narcotics, is whether the troopers had probable cause to

believe that a traffic violation had occurred, consistent with

Whren v. United States, 517 U.S. 806 (1996).    Concluding that they

did, we AFFIRM.

                                I.




     *
          Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
      On 1 February 1997, a Texas state trooper was on traffic

patrol along Interstate 40, near Vega, Texas. The Trooper observed

a motor home begin to exit the interstate; then “jerk[]” back onto

it;   and then cross the median to a frontage road.            Having observed

a violation of Texas traffic laws, the Trooper stopped the vehicle.

      The driver explained that he crossed to the frontage road

because he was out of gas.         After talking separately with the

driver and passenger, and receiving conflicting accounts of their

travels, the Trooper radioed for a nearby United States Border

Patrol canine unit.        Hearing this request, the driver confessed

that he was transporting 28 illegal aliens.                The Trooper then

issued the driver a warning for illegally crossing the median, and

turned the matter over to the Border Patrol Agents.

      Defendant Perez-Cortes was a passenger in the motor home, and

was   identified    as,    and   admitted   to    being,    the      individual

responsible for arranging the transportation of the illegal aliens.

He was charged with conspiracy to transport and transporting

illegal aliens, in violation of 18 U.S.C. § 371 and 8 U.S.C. §

1324(a)(1)(A)(ii).        Following denial of his suppression motion,

Perez-Cortes entered a conditional guilty plea, and was sentenced,

inter alia, to 11 months imprisonment.

      On the day the motor home was stopped, 1 February 1997,

another   Texas    state    trooper,   while     on   patrol    of    the   same




                                   - 2 -
interstate, observed a vehicle run a stop sign on the frontage road

adjacent to the interstate.     The Trooper stopped the vehicle.

     When he approached the driver, Defendant Sharman, the Trooper

noticed that Sharman was fumbling with his wallet; and that his

hands were visibly shaking.     After informing Sharman that he would

issue a warning citation for running the stop sign, the Trooper

asked for consent to search the vehicle.             Sharman refused.

     A Border Patrol canine unit, that had arrived at the scene

shortly after the stop, searched the outside of the vehicle and

alerted immediately to the trunk area.               At the request of the

Trooper, Sharman provided the keys to the trunk; it contained

approximately 100 pounds of marijuana.

     Sharman was charged with possession with intent to distribute

marijuana, in violation of 21 U.S.C. § 841.             Following denial of

his suppression motion, Sharman entered a conditional guilty plea,

and was sentenced, inter alia, to 37 months imprisonment.

     At the time of each stop, the Border Patrol was conducting

“Operation   Vega”,   with   cooperation      from    the    Drug   Enforcement

Administration and local law enforcement agencies. Two decoy signs

indicating immigration and narcotics checkpoints were placed along

Interstate 40, near an exit, for the purpose of determining if

vehicles were attempting to evade the phantom checkpoints.

     The   Texas   Department   of   Public    Safety       was   aware   of   the

operation, and attended a planning meeting for it.                  However, it



                                  - 3 -
declined to participate in the operation.            Each Trooper testified

at the suppression hearing involving their respective stop that,

even if Operation Vega had not been conducted in the area, each

defendant would have been stopped.             And, a Border Patrol Agent

testified     that,    during    the   operation,   the   Border      Patrol    was

assigned its own radio channel; that one Agent was assigned to

monitor the “intercity” radio channel for radio traffic from local

authorities; and that, when a Border Patrol canine unit is in an

area, local authorities are notified in the event they wish to use

it.

       In denying the suppression motions, the magistrate judge

concluded, inter alia, that the stops at issue were based on

traffic violations, and thus proper.           The district court agreed.

                                        II.

       Needless to say, in reviewing the denial of the suppression

motions, “we review ‘the district court’s factual findings for

clear error and its ultimate conclusion as to the constitutionality

of    the   law    enforcement   action   de   novo’”.       United    States    v.

Tompkins, 130 F.3d 117, 119-20 (5th Cir. 1997), cert. denied, 118

S. Ct. 1335 (1998) (quoting United States v. Jenkins, 46 F.3d 447,

451 (5th Cir. 1995)).

       Whren notwithstanding, Sharman and Perez-Cortes contend that

the district court erred in denying their suppression motions

because     they    were   unreasonably   seized    during    Operation    Vega,


                                       - 4 -
maintaining in support that the stops were based solely upon their

decisions to exit the interstate and upon their out-of-state

license plates. In this regard, they assert that the operation was

illegal, in that it impermissibly used Texas state troopers to

effect investigative stops, which the Border Patrol was legally

precluded from doing.        They claim that, as a result, the evidence

seized and statements given should be suppressed as fruit of the

poisonous tree.

     Along    this   line,    they    maintain   that    “the     Border   Patrol

articulated no facts whatsoever that would support its decision to

stop” them; and that, as noted, two impermissible criteria were

used to investigate motorists: exiting the interstate, and out-of-

state license plates.        (Emphasis added.)    Also, both request that,

in the light of the district court’s application of Whren, we

address how United States v. Brignoni-Ponce, 422 U.S. 873 (1975),

relating to      roving   Border     Patrol   stops,    retains    vitality.

     In support of their theory that the Border Patrol and Texas

state troopers were working together on Operation Vega, Sharman and

Perez-Cortes state that one of the Troopers testified at the

suppression hearing that she had immediate radio contact with the

Border Patrol; that Border Patrol agents testified that they were

working   with    state    officials;     and    that    the    Border     Patrol

characterized Operation Vega as a roving patrol.




                                      - 5 -
       We need not decide whether Operation Vega was an illegal

roving patrol, or whether the Texas state troopers were acting as

agents for the Border Patrol.         Instead, our starting and ending

point is well established: “As a general matter, the decision to

stop an automobile is reasonable where the police have probable

cause to believe that a traffic violation has occurred”.            Whren,

517 U.S. at 810.

       It is undisputed that each stop followed a traffic violation:

the first, crossing the median; the second, running a stop sign.

It is also undisputed that Texas state troopers, not the Border

Patrol, made both stops. In short, the Troopers had probable cause

to believe that traffic violations had occurred; therefore, the

stops   were   reasonable   under    the    Fourth   Amendment,   with   the

resulting evidence seized and statements taken admissible.          Id. at

819.    No more need be said.

                                    III.

       For the foregoing reasons, the judgments are

                                                            AFFIRMED.




                                    - 6 -